                                            Case 2:18-cv-01963-MMD-CWH Document 57 Filed 05/17/19 Page 1 of 3



                                        1   JACOB D. BUNDICK, ESQ.
                                            Nevada Bar No. 9722
                                        2   GREENBERG TRAURIG, LLP
                                            10845 Griffith Peak Drive, Suite 600
                                        3   Las Vegas, Nevada 89135
                                            Telephone: (702) 792-3773
                                        4   Facsimile: (702) 792-9002
                                            Email: bundickj@gtlaw.com
                                        5
                                            CHRISTI A. LAWSON, ESQ.
                                        6
                                            (admitted pro hac vice)
                                        7   FOLEY & LARDNER LLP
                                            111 North Orange Avenue, Suite 1800
                                        8   Orlando, Florida 32801-2386
                                            Telephone: (407) 423-7656
                                        9   Facsimile: (407) 648-1743
                                            Email: clawson@foley.com
                                       10
                                            Attorneys for Defendant
                                       11   CoreLogic Credco, LLC
                                       12
                                                                        UNITED STATES DISTRICT COURT
10845 Griffith Peak Drive, Suite 600




                                       13
   Las Vegas, Nevada 89135
     Greenberg Traurig, LLP




                                                                                DISTRICT OF NEVADA
      (702) 792-9002 (fax)




                                       14
          (702) 792-3773




                                       15   GEORGE A. EVAN, and CHRISTINE EVAN,                 Case No.: 2:18-cv-01963-MMD-CWH

                                       16
                                                                  Plaintiffs,
                                       17
                                                                                                DEFENDANT CORELOGIC CREDCO,
                                            v.
                                       18                                                       LLC’S UNOPPOSED MOTION FOR
                                                                                                EXTENSION OF TIME TO ANSWER,
                                       19   WELLS FARGO HOME MORTGAGE, INC.,                    RESPOND, OR OTHERWISE PLEAD
                                            WELLS FARGO BANK, MINNESOTA, N.A.,
                                            WELLS FARGO BANK HEADQUARTERS,                      TO PLAINTIFFS’ AMENDED
                                       20                                                       COMPLAINT
                                            N.A., CORELLOGIC CREDCO, LLC,
                                       21   TRANSUNION CREDIT REPORTING
                                            AGENCY, EQUIFAX CREDIT REPORTING
                                       22   AGENCY,

                                       23                         Defendants.

                                       24

                                       25           Defendant, CoreLogic Credco, LLC (improperly named in the Complaint as CorelLogic

                                       26   Credco, LLC) (“Credco” or “Defendant”), by and through its attorneys of record, the law firms of

                                       27   GREENBERG TRAURIG, LLP and FOLEY & LARDNER, LLP, hereby moves this Court for an

                                       28   extension of time to answer, respond, or otherwise plead to Plaintiffs’ Amended Complaint [Docket

                                                                                           1
                                            FTL 111944357v1
                                            Case 2:18-cv-01963-MMD-CWH Document 57 Filed 05/17/19 Page 2 of 3



                                        1   No. 54] (the “Amended Complaint”). On May 3, 2019, Plaintiffs filed the Amended Complaint.

                                        2   Thus, the current deadline to file a response to the Amended Complaint is May 17, 2019.

                                        3             Credco respectfully requests that its deadline to answer, respond, or otherwise plead to the

                                        4   Amended Complaint be continued from May 17, 2019 to June 6, 2019. On May 17, 2019, Plaintiffs

                                        5   advised that they do not object to Credco seeking a twenty-day extension. 1 Credco seeks this

                                        6   extension to allow it sufficient time to investigate and respond to the claims in the Amended

                                        7   Complaint. This motion is submitted in good faith and not for the purpose of delay.

                                        8             DATED this 17th day of May, 2019.

                                        9                                                             GREENBERG TRAURIG, LLP
                                       10

                                       11                                                                /s/ Jacob D. Bundick
                                                                                                      JACOB D. BUNDICK, ESQ.
                                       12                                                             Nevada Bar No. 9722
                                                                                                      10845 Griffith Peak Drive, Suite 600
10845 Griffith Peak Drive, Suite 600




                                       13                                                             Las Vegas, NV 89135
   Las Vegas, Nevada 89135
     Greenberg Traurig, LLP



      (702) 792-9002 (fax)




                                       14
          (702) 792-3773




                                                                                                      CHRISTI A. LAWSON, ESQ.
                                       15                                                             (admitted pro hac vice)
                                                                                                      FOLEY & LARDNER LLP
                                       16                                                             111 North Orange Ave., Suite 1800
                                                                                                      Orlando, Florida 32801-2386
                                       17
                                                                                                      Attorneys for Defendant
                                       18                                                             CoreLogic Credco, LLC
                                       19

                                       20

                                       21                        May 22, 2019

                                       22

                                       23

                                       24

                                       25

                                       26

                                       27

                                       28   1
                                                Defendant files this motion instead of filing a stipulation and order due to the fact that Plaintiffs are pro se.
                                                                                                       2
                                            FTL 111944357v1
                                            Case 2:18-cv-01963-MMD-CWH Document 57 Filed 05/17/19 Page 3 of 3



                                        1                                      CERTIFICATE OF SERVICE

                                        2           Pursuant to Nev. R. Civ. P. 5(b)(2)(D) and E.D.C.R. 8.05, I certify that on this 17th day of

                                        3   May, 2019, I caused a true and correct copy of the foregoing DEFENDANT CORELOGIC

                                        4   CREDCO, LLC’S UNOPPOSED MOTION FOR EXTENSION OF TIME TO ANSWER,

                                        5   RESPOND, OR OTHERWISE PLEAD TO PLAINTIFFS’ AMENDED COMPLAINT to be

                                        6   filed and served via the Court’s E-Filing system on the parties listed below. I also served the same

                                        7   upon Plaintiffs via First Class U.S. Mail by placing a true copy thereof enclosed in a sealed envelope,

                                        8   postage prepaid, in the United States mail in Las Vegas, Nevada, at the following address.

                                        9                     George A. and Christine Evan
                                                              4115 Balmoral Castle Ct
                                       10                     Las Vegas, NV 89141
                                       11

                                       12                                                               /s/ Andrea Flintz
                                                                                                  An employee of Greenberg Traurig, LLP
10845 Griffith Peak Drive, Suite 600




                                       13
   Las Vegas, Nevada 89135
     Greenberg Traurig, LLP



      (702) 792-9002 (fax)




                                       14
          (702) 792-3773




                                       15

                                       16

                                       17

                                       18

                                       19

                                       20

                                       21

                                       22

                                       23

                                       24

                                       25

                                       26

                                       27

                                       28

                                                                                              3
                                            FTL 111944357v1
